Citation Nr: 9927842	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the service-connected 
residuals of a left sciatic nerve injury. 

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left sciatic nerve injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.B.



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The appellant had active duty for training in July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and February 1995 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC).  

The issue of entitlement to service connection for a 
psychiatric disorder will be addressed in the remand, below.


FINDING OF FACT

The residuals of a sciatic nerve injury are consistent with 
no more than a moderate, incomplete paralysis of the sciatic 
nerve.  The disability is not manifested by any of the 
following: marked muscular atrophy, the foot dangling and 
dropping, no active movement of the muscles below the knee, 
or flexion of the knee weakened or lost.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left sciatic nerve injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.124a, Diagnostic Code 8520 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  Subsequent to the January 1998 remand, the RO 
asked the veteran twice to identify any additional treatment 
for her sciatic nerve disorder; she has not responded.

Factual Background

On July 20, 1992, while the veteran was on active duty for 
training, she experienced pain in the left leg, left buttock, 
and lower back after receiving a penicillin injection.  The 
diagnosis was causalgia.  She was hospitalized from July 24, 
1992 to August 4, 1992.  On discharge, she had a completely 
intact motor reflex and sensory examination.  She complained 
of only mild residual paresthesia in the plantar aspect of 
the left foot after a period of sitting or laying supine.  
She had only a minimally antalgic gait.  The discharge 
diagnosis was resolving sciatic neuritis of the left leg and 
medial hamstring tendonitis, status post left buttock 
penicillin injection on July 20, 1992.

In early September 1992, the veteran underwent 
electromyography (EMG).  The results were compatible with 
sciatic neuropathy that was mild.  In late September 1992, it 
was noted that the left sciatic neuropathy had slowly 
improved.  In November 1992, it was noted that the prognosis 
for the sciatic neuropathy was fair and that, except for a 
fall with bruising, the sciatic neuropathy had improved.  
Specifically, power, range of motion, and gait had all 
improved.  In December 1992, the veteran's left sciatic 
mononeuropathy was noted to be manifested by dysesthesia and 
pain.

On a February 1993 VA examination, the veteran complained of 
intermittent pain in the left lower extremity, from the hip 
to the lower one-third of the leg, which occurred with 
prolonged sitting and walking.  She reported that she had 
fallen twice because her left leg had given away.  Physical 
examination revealed that there was no wasting in the lower 
extremities and that tone was normal.  Strength was normal in 
all groups.  The veteran had a mild limp and brought a cane 
to the examination.  However, she would walk without the 
cane: heel and toe walking were normal.  Sensation to 
pinprick was decreased in the left lateral leg and thigh.  
Vibration and position sensations were normal, and the 
Romberg sign was negative.  The diagnosis was post-traumatic 
left sciatic neuropathy with mild residuals.  It was noted 
that there was some overlay and that the decrease in 
sensation in the left thigh could not be explained.

In May 1993, it was noted that the veteran had mild pain in 
the left hip and leg.  The assessment again was sciatic 
neuropathy.

In a June 1993 rating decision, service connection was 
granted for a left sciatic residual trauma (causalgia) and a 
20 percent disability rating under Diagnostic Code 8520 
(paralysis of the sciatic nerve) was assigned, effective July 
26, 1992.

In August 1993, the Social Security Administration (SSA) 
determined that the veteran was not disabled within the 
meaning of the applicable law and was not entitled to Social 
Security disability benefits.  SSA noted that the veteran's 
primary disability was left sciatic neuropathy.

On a November 1993 VA neurological examination, the veteran 
reported that her pain and discomfort had slowly gotten 
worse.  Specifically, she indicated that she had constant 
soreness, throbbing, and an occasional burning pain in the 
left hip area, which traveled to the thigh and knee.  She 
asserted that the pain was worse on standing, walking, and 
any activity.  The veteran indicated that she was unable to 
lie on her left side and that she used a cane.  It was noted 
that the motor power in the left lower extremity was 
difficult to assess because of (1) poor position (the veteran 
was not able to lie straight on her back), and (2) her 
effort, possibly due to pain.  The best responses included 3-
4/5 power in the left foot plantar flexion, dorsiflexion, and 
inversion-eversion; and 4/5 power in the left knee flexion 
and left hip flexion.  There was impaired sensation to 
pinprick and touch in the entire left foot and over the 
posterior left thigh.  Her gait was antalgic.  The impression 
was pain, numbness, and weakness in the left lower extremity, 
possibly secondary to the sciatic nerve injury in July 1992.  
It was noted that the assessment of full motor power was 
limited in part to painful limitation and to a possible 
giveaway.  

VA outpatient records reflect that when the veteran was seen 
in December 1993, a physical examination revealed that she 
had  had giveaway weakness in all groups of the left lower 
extremity.  Sensation to pinprick was decreased over the 
outer aspect of the left thigh and in the left calf.  There 
was tenderness on deep palpation in the low thoracic and 
lumbar areas.  The assessment was possible sciatic 
mononeuropathy.  However, it was noted that there was a 
possibility of radiculopathy in the lumbosacral area because 
of the absent ankle jerk and a decreased knee jerk on the 
left side along with the tenderness in the midline of the low 
back.  The veteran also underwent a nerve conduction study 
(NCS) and an EMG.  The study was normal; there was no 
evidence of lumbar radiculopathy, peroneal entrapment 
neuropathy, peripheral neuropathy, or myopathy.

When the veteran was seen in January 1994 at a VA clinic, a 
physical examination revealed that she had giveaway weakness 
in the entire left lower extremity.  Sensation was grossly 
normal to pinprick and light touch, but with dysesthesia in 
the anterolateral aspect of the left thigh.  The assessment 
was that the left sciatic mononeuropathy appeared to have 
improved.  There were no clinical signs of active sciatic 
involvement.  It was noted that the latest magnetic resonance 
imaging (MRI) scan was significant only for tiny lumbar disc 
bulges and that the latest NCS and EMG were normal.

At a February 1994 hearing held at the RO&IC before a hearing 
officer, the veteran testified that her sciatic nerve injury 
prohibited her from working because she had severe pain when 
she would stand, walk, sit, bend, reach, or lift.  She also 
said that she used her cane constantly.  February 1994 
Hearing Transcript.

On a March 1994 VA examination, the veteran reported that she 
could only walk two blocks with the help of a cane and that 
she had trouble using stairs.  She also said that she had 
trouble bending forward.  Physical examination revealed that 
the ankle jerks were normal bilaterally.  The examiner noted 
that the area of the sciatic nerve was not particularly 
painful and that there was no pain near the sciatic nerve 
notch.  It was noted that the pain was rather diffuse.  
Straight leg raising was entirely normal.  The examiner noted 
that, when testing for dorsiflexion, the veteran could not 
keep the left foot up and had a tendency to move it down.  
The doctor indicated that the muscle strength testing was 
rather unreliable as was sensory examination to pinprick, 
touch, position, and vibration sense.  The examiner opined 
that the veteran did not have a sensory deficit.  A 
computerized axial tomography (CAT) scan of the lumbar spine 
revealed minimal disc bulges at L3-L4 and L4-L5, with no 
evidence of a focal disc herniation at L3-L4, L4-L5, or L5-
S1.  An EMG and NCS were entirely normal.  The diagnosis was 
mild neuropathy of the left sciatic nerve, with a very strong 
psychological overlay.

In an April 1994 addendum to the March 1994 VA examination, 
it was again noted that the EMG was entirely normal and that 
the CAT scan of the lumbar spine did not reveal any herniated 
discs.  The final diagnosis was no left sciatic neuropathy 
and no radiculopathy.

The veteran underwent a private medical evaluation in July 
1994.  She complained of problems in her low back, left hip, 
and left leg.  The physical examination revealed that she had 
significant gait difficulties.  The doctor was unable to make 
an absolute determination as to the veteran's weakness 
because she had normal reflexes.  The position and vibratory 
senses were normal.  NCS and EMG revealed evidence of S1 
sciatic neuropathy.  There was no evidence of denervation, 
but there was definite evidence of isolated abnormalities on 
the S1 nerve root stimulation study.

In an August 1994 statement, United Parcel Service (UPS) 
noted that the veteran was a part-time supervisor, but that 
she had not worked since July 1, 1992, because of her medical 
condition.

In September 1994, the veteran complained of burning in the 
left hip along with burning and numbness in the left lower 
extremity.  Physical examination revealed reproducible pain 
in the left sciatic notch and a decrease in sensation to fine 
touch in the left lower extremity.  There was 3+/5 motor 
strength in the distal left lower extremity, which was 
possibly secondary to the pain.  The assessment was left 
sciatic neuropathy versus causalgia.  In December 1994, the 
veteran complained of pain on walking and pain in the left 
leg and back of the thigh.  She reported that she had a 
tingling sensation and some numbness when pressure was put on 
the left buttock.  It was noted that the veteran walked with 
a cane.  Physical examination revealed that sensation was 
intact and that the gait was normal.  The veteran could not 
walk on her left heel.  The Romberg's sign was negative.

In March 1995, an administrative law judge (ALJ) with SSA 
upheld the initial determination that the veteran was not 
disabled within the meaning of the applicable law and was not 
entitled to Social Security disability benefits.  It was 
noted that the veteran had severe sciatic neuropathy.  
However, it was determined that she had the capacity to 
perform physical activities, except for heavy lifting, 
prolonged standing, walking, and sitting without alternating 
between standing and sitting.  It was noted that she was 
unable to perform her previous jobs as a UPS delivery person, 
a file clerk, and a drill sergeant.  The ALJ found that the 
veteran's ability to perform light work was reduced because 
of a diminished ability to stand and walk and because of a 
need to alternate between sitting and standing.  It was noted 
that the veteran had a high school education.  The ALJ 
determined that, although the veteran did not have any 
transferable acquired skills, she could still perform jobs 
such as a cashier, a telephone interviewer, and an order 
taker.

At a July 1995 hearing held at the RO&IC before a member of 
the Board, the veteran testified that her leg was frequently 
numb and that she constantly used a cane.  She said that she 
could not put pressure on her left heel and that she must 
walk on the balls of her foot.  The veteran also indicated 
that she had not worked since July 1992.  July 1995 Hearing 
Transcript.

The veteran was afforded a March 1998 VA peripheral nerves 
examination, at which time she reported that she still had 
pain.  In particular, she was walking better but still had 
pain in the back of her foot.  She indicated that she was 
currently attending school and studying criminal justice.  
The general neurological examination of the upper extremities 
and the right lower extremity was normal.  As to the left 
lower extremity, the hip flexors, hip extensors, and hip 
abductors were all 5/5.  The motor examination of the left 
knee revealed that the extensors were 5/5 while the flexors 
were 4/5.  There was no atrophy of the quadriceps muscles or 
of the gastrocnemius and soleus muscles.  The foot did not 
dangle or drop.  Plantar flexion was to 45 degrees, and 
dorsiflexion was to 25 degrees.  The Babinski response was 
absent.  The reflexes were 3+ at the left knee joint and were 
preserved.  Also, the ankle joint reflex was preserved.  The 
foot and vibratory sense in the toe of the left foot was 
preserved.  There was mild evidence of paresthesia present in 
the left lateral aspect of the leg.  The veteran walked with 
a normal gait and did not appear to limp or have any 
weakness.  She could stand on her toes and bear weight for 
about twenty to thirty seconds, but raising the heel was not 
possible on the left side.  

The examiner noted that two previous EMGs were inconsistent.  
The impression was that the veteran may have a sciatic 
neuralgia, but that there was no evidence of any peripheral, 
motor, or sensory nerve damage.  The examiner indicated that, 
if there was further evaluation, another EMG should be 
performed.  The examiner also noted that the veteran did not 
have a foot drop and indicated that although flexion of the 
left knee on active examination was 4/5, the veteran could 
stand on her toes, which was good evidence of normal flexion.  
There was active movement of the muscles below the knee, and 
no evidence of muscular atrophy at all.  Objective testing 
revealed a mild paresthesia in a patch, which was about six 
inches wide and ten inches long, in the left lateral aspect 
of the thigh above the knee joint.

On a March 1998 VA psychiatric examination, it was noted that 
the veteran was enrolled in college and was expected to 
graduate in May 1998 with a Bachelor of Science degree in 
criminal justice.

In February 1999, the appellant underwent another NCS and 
EMG.  The findings were compatible with left L5-S1 
radiculopathy.  There was no evidence of peroneal nerve 
entrapment neuropathy, peripheral neuropathy, or myopathy.

In late February 1999, a VA physician reviewed the results of 
the EMGs and the March 1998 VA examination.  He indicated 
that the most recent EMG was consistent with an S1 
radiculopathy and that a previous EMG was a false negative.  
The physician noted that the veteran's foot did not dangle.  
The doctor remarked that, although the veteran had weakened, 
diminished flexion of the foot on the March 1998 VA 
examination, the 4/5 rating from that examination meant that 
the veteran had enough strength to lift the foot above 
gravity, but not maximum strength.  Therefore, the veteran's 
foot clearly did not dangle.  The physician indicated that 
the only weakness was flexion of the ankle, that there was no 
weakness of the flexion of the knee, and that strength was 
5/5.  The physician also indicated that there was no evidence 
of atrophy from the March 1998 VA examination report.  The 
doctor concluded that the veteran had a sciatic nerve, or S1 
nerve root, injury with weakness of the flexors of the foot 
and easier fatigability, without dangling of the foot, 
weakness of any muscles involving the knee, or atrophy of the 
leg.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (1998).

For diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement.  38 C.F.R. § 4.124a (1998).

Sciatic nerve injuries are rated under Diagnostic Codes 8520, 
8620, and 8720.  A 20 percent disability rating is warranted 
for a moderate, incomplete paralysis of the sciatic nerve.  A 
40 percent evaluation requires moderately severe, incomplete 
paralysis of the sciatic nerve.  A 60 percent disability 
rating is warranted for severe, incomplete paralysis of the 
sciatic nerve, with marked muscular atrophy.  A 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
A complete paralysis is manifested by the following: the foot 
dangles and drops; no active movement is possible of the 
muscles below the knee; and flexion of the knee is weakened 
or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1998).

38 C.F.R. § 4.124a, Diagnostic Code 8620 pertains to sciatic 
neuritis.  Peripheral neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1998).

38 U.S.C.A. § 4.124a, Diagnostic Code 8720 pertains to 
sciatic neuralgia.  Peripheral neuralgia is usually 
characterized by a dull and intermittent pain, and the 
maximum rating is for moderate, incomplete paralysis.  
38 C.F.R. § 4.124 (1998).

Analysis

In this case, there is no persuasive evidence that the 
veteran has, or has had since July 26, 1992, moderately 
severe, incomplete paralysis of the sciatic nerve.  On 
discharge on August 4, 1992, from hospitalization, her motor 
reflex and sensory status were completely intact.  Her only 
complaint was a mild residual paresthesia in the plantar 
aspect of the left foot after a period of sitting or laying 
supine.  In early September 1992, it was noted that the 
sciatic neuropathy was mild.  On the February 1993 VA 
examination, there was no wasting in the lower extremities 
and strength was normal in all groups.  Although sensation to 
pinprick was decreased in the left lateral leg and thigh, 
vibration and position sensations were normal.  The diagnosis 
was post-traumatic left sciatic neuropathy with mild 
residuals.  On the November 1993 VA neurological examination, 
power in the left knee flexion was 4/5.  However, it was 
noted that the motor power was difficult to assess.  Also, 
the veteran had 3-4/5 power in the left foot plantar flexion, 
dorsiflexion, and inversion-eversion.  

In December 1993 and January 1994 that the veteran had 
giveaway weakness in the left lower extremity.  However, she 
was not noted to have marked muscular atrophy, the foot 
dangling and dropping, absence of active movement of the 
muscles below the knee, or weakened or lost flexion of the 
knee.  On the March 1994 examination, the doctor noted that, 
when testing for dorsiflexion, the veteran could not keep the 
left foot up and had a tendency to move the left foot down.  
However, the examiner did not determine that the veteran's 
left foot dangled and dropped.  In September 1994, the 
veteran had 3+/5 motor strength in the distal left lower 
extremity.  Although SSA in a March 1995 decision noted that 
the veteran's sciatic neuropathy was severe, the SSA 
determination was based on a more limited record.  Also, the 
record reflects that the veteran's sciatic neuropathy was 
never actually described as "severe" by a medical 
professional.  In any event, SSA determinations are relevant 
but not controlling.  See Odiorne v. Principi, 3 Vet. App. 
456 (1992).

More important, on the March 1998 VA examination, the 
examiner specifically noted that the veteran did not have 
foot drop and that there was good evidence of normal flexion 
of the left knee.  The examiner also noted that there was 
active movement of the muscles below the left knee and that 
there was no evidence at all of muscular atrophy.  
Additionally, in February 1999 a VA physician noted that 
there was no dangling of the foot, weakness of any muscles 
involving the knee, or atrophy of the leg.  In other words, 
there is no competent evidence that the veteran has, or has 
had since July 26, 1992, any of the following: Marked 
muscular atrophy, the foot dangling and dropping, no active 
movement of the muscles below the knee, or weakened or lost 
flexion of the knee.  The above are required for a 60 percent 
or 80 percent disability rating.  .  Thus, while the veteran 
is shown to have a sciatic nerve root injury with weakness of 
the foot flexors and "easier fatigability," the disability, 
even in light of the easier fatigability, is shown to be no 
more than moderate in the absence of any of the 
manifestations stated in the applicable diagnostic code as 
pertaining to paralysis of the sciatic nerve.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1998), 
whether or not they were raised by the veteran; however, the 
Board finds no basis upon which to assign a higher disability 
evaluation for the veteran's sciatic nerve disorder.  




Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran has said that she cannot work because of the 
residuals of the left sciatic nerve injury.  Although she has 
not worked for UPS since July 1992, her application for 
Social Security disability benefits was denied.  SSA 
determined that, although the veteran had some limitations 
with regard to sedentary and light work, she could perform 
jobs such as a cashier, a telephone interviewer, and an order 
taker.  As of March 1998, the veteran was enrolled in college 
and was expected to graduate in May 1998 with a Bachelor of 
Science degree in criminal justice.  In short, the evidence 
in this case fails to show that the veteran's service-
connected residuals of a left sciatic nerve injury create an 
unusual disability picture with such factors as marked 
interference with employment or frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.


ORDER

An evaluation in excess of 20 percent for residuals of a left 
sciatic nerve injury is denied.


REMAND

In a January 1994 mental hygiene clinic intake evaluation, a 
social worker noted that, due to difficulty with ambulation, 
the veteran experienced limitations in physical activities, 
which contributed to feelings of hopelessness.  An adjustment 
disorder with a depressed mood was diagnosed.

On a March 1998 VA psychiatric examination, it was noted that 
the precipitating cause for the veteran's depression was 
having to leave service in August 1992 because of sciatic 
nerve damage.  The examiner's impression was that the veteran 
had made a substantial, but incomplete, recovery from her 
depressive illness "starting sometime in 1992."  In a March 
1999 addendum to the March 1998 VA examination, the examiner 
noted that there was not a current relationship between the 
appellant's depression and the nerve damage due to the shot 
in service.

On the March 1998 VA psychiatric examination, it was also 
noted that the veteran had been treated at the VA Medical 
Center in Philadelphia, Pennsylvania for a psychiatric 
disorder since 1993.  However, the latest request for 
outpatient treatment records from the VA Medical Center in 
Philadelphia, Pennsylvania was in October 1994.  As these are 
records in the possession of VA, they must be obtained.  
38 U.S.C.A. § 5103(a) (West 1991). 

In light of the above, this case is REMANDED to the RO&IC for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office, including any medical 
evidence or opinion linking a current 
psychiatric disorder to her service-
connected sciatic nerve disability.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain any additional 
psychiatric treatment records from the VA 
Medical Center in Philadelphia, 
Pennsylvania.

3.  After all of the above has been 
completed to the extent possible, the RO 
should review the case and determine 
whether, if the claim is well grounded, 
any additional development is warranted.  

4.  The RO should then re-adjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder 
based on the entire evidentiary record.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

